                 Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 1 of 11



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE RAMIREZ,                                     1:19-cv-01688-GSA-PC
12                   Plaintiff,                        ORDER DISMISSING COMPLAINT FOR
                                                       FAILURE TO STATE A CLAIM, WITH
13         vs.                                         LEAVE TO AMEND
                                                       (ECF No. 1.)
14   CDCR, et al.,
                                                       THIRTY-DAY DEADLINE TO FILE
15                   Defendants.                       FIRST AMENDED COMPLAINT
16

17

18

19

20

21

22

23

24   I.     BACKGROUND
25          Jose Ramirez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
26   with this civil rights action under 42 U.S.C. § 1983. On December 3, 2019, Plaintiff filed the
27   Complaint commencing this action which is now before the court for screening. 28 U.S.C. §
28   1915. (ECF No. 1.)



                                                   1
               Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 2 of 11



 1   II.     SCREENING REQUIREMENT
 2           The court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 7   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 8   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 9   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
10           A complaint is required to contain “a short and plain statement of the claim showing that
11   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
12   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
13   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
14   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
15   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
16   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
17   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
18   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
19   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
20   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
21   plausibility standard. Id.
22   III.    SUMMARY OF COMPLAINT
23           Plaintiff is presently incarcerated at California City Correctional Facility (CCCF) in
24   California City, California, in the custody of the California Department of Corrections and
25   Rehabilitation (CDCR), where the events at issue in the Complaint allegedly occurred. Plaintiff
26   names as defendants CDCR and Nurse Aragon (collectively, “Defendants”).                A summary of
27   Plaintiff’s allegations follows:
28           On November 17, 2018, Plaintiff came to the clinic for weekly counseling and daily




                                                        2
               Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 3 of 11



 1   insulin shots, and Nurse Aragon gave him the wrong insulin shot. This caused Plaintiff to have
 2   a hypoglycemic episode during which he feared losing his life. Two inmates helped Plaintiff
 3   back to the pill line.   Plaintiff experienced dizziness and disorientation.      It was a tragic
 4   experience. Plaintiff’s blood was at 40 and within ten minutes at 60. Nurse Aragon still sent
 5   Plaintiff back to his cell even though Plaintiff informed her that he was still feeling dizzy and
 6   disoriented. Nurse Aragon failed to report her mistake, or that the incident ever took place.
 7          On November 23, 2018, Plaintiff asked Nurse Olisa [not a defendant] if an incident report
 8   had been filed. The next day Nurse Aragon began to retaliate against Plaintiff. She would not
 9   allow Plaintiff to see the insulin bottles she drew insulin from, and when Plaint iff asked to view
10   them she began yelling at him to leave the medical office where treatment was being
11   administered. Later, Nurse Aragon called Plaintiff into the office and handed him a syringe with
12   medication already drawn. Plaintiff declined the shot and did not eat dinner that night.
13          Plaintiff filed a complaint with prison officials and nothing happened as far as the issue
14   being addressed or the nurse being removed from administering any other medications to Plaintiff
15   or other inmates.
16          As relief, Plaintiff requests monetary damages and injunctive relief.
17   IV.    PLAINTIFF’S CLAIMS
18          The Civil Rights Act under which this action was filed provides:
19          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
20          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunitie s
21          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
22

23   42 U.S.C. § 1983.
24          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
25   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
26   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
27   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
28   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.




                                                     3
               Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 4 of 11



 1   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the violation of a state law
 2   amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
 3   federal Constitution, Section 1983 offers no redress.” Id.
 4          To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
 5   color of state law and (2) the defendant deprived him or her of rights secured by the Constitutio n
 6   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
 7   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
 8   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
 9   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
10   which he is legally required to do that causes the deprivation of which complaint is made.’”
11   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
12   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
13   established when an official sets in motion a ‘series of acts by others which the actor knows or
14   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
15   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
16   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
17   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
18   1026 (9th Cir. 2008).
19          A.      Defendant CDCR – Eleventh Amendment
20          Plaintiff named CDCR as a defendant. The Eleventh Amendment bars suits against state
21   agencies, as well as those where the state itself is named as a defendant, regardless of the relief
22   sought. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993);
23   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); see also Dittman v. State
24   of California, 191 F.3d 1020, 1025-26 (9th Cir. 1999). CDCR is an agency of the state and is
25   entitled to Eleventh Amendment immunity. See, e.g., Gomes v. Mathis, No. CV 17–7022, 2018
26   WL 2085237, at *3 (C.D. Cal. May 3, 2018). The Eleventh Amendment does not, however, bar
27   suits seeking damages against state officials/employees in their individual capacity. See Hafer v.
28   Melo, 502 U.S. 21, 30-31 (1991).




                                                      4
               Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 5 of 11



 1           Because CDCR is a state agency, it is entitled to Eleventh Amendment immunity from
 2   suit. Therefore, Plaintiff fails to state a claim against defendant CDCR.
 3           B.      Medical Claim – Eighth Amendment
 4           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
 5   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
 6   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for
 7   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
 8   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injur y
 9   or the unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need
10   was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,
11   1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,
12   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown
13   by “a purposeful act or failure to respond to a prisoner’s pain or possible medical need, and harm
14   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indiffere nce
15   may be manifested “when prison officials deny, delay or intentionally interfere with medical
16   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.
17   Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led to
18   further harm in order for the prisoner to make a claim of deliberate indifference to serious medica l
19   needs. McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
20   407 (9th Cir. 1985)).
21           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
22   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
23   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
24   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.
25   825, 837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the
26   official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
27   Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of
28   medical malpractice or negligence is insufficient to establish a constitutional deprivation under




                                                       5
                 Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 6 of 11



 1   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a
 2   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).
 3           “A difference of opinion between a prisoner-patient and prison medical authoritie s
 4   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337,
 5   1344 (9th Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the course
 6   of treatment the doctors chose was medically unacceptable under the circumstances . . . and . . .
 7   that they chose this course in conscious disregard of an excessive risk to plaintiff’s health. ”
 8   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).
 9           Plaintiff has shown that he had a serious medical need because he suffers from diabetes
10   and needs daily insulin injections.     However, Plaintiff has not shown that defendant Nurse
11   Aragon acted with deliberate indifference to a substantial risk of serious harm to Plaintif f’ s
12   health. Plaintiff shows that Nurse Aragon gave him the wrong insulin shot causing Plaintiff to
13   experience a hypoglycemia episode during which his blood sugar levels rapidly fluctuated and
14   he felt dizzy and disoriented. Plaintiff does not however allege facts showing that Nurse Aragon
15   knowingly gave Plaintiff the wrong insulin shot, nor if she did know that she was aware of the
16   risk of harm to Plaintiff if given the wrong insulin shot. Further, there are no indications that
17   Plaintiff suffered further harm after being returned to his cell.
18           Therefore, Plaintiff fails to state a medical claim under the Eighth Amendment against
19   defendant Aragon.
20           C.      Equal Protection – Fourteenth Amendment
21           Plaintiff claims that his rights to equal protection under the Fourteenth Amendment were
22   violated.    The Equal Protection Clause requires the State to treat all similarly situated people
23   equally. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249, 87
24   L.Ed.2d 313 (1985). This does not mean, however, that all prisoners must receive identica l
25   treatment and resources. See Cruz v. Beto, 405 U.S. 319, 322 n. 2 (1972); Ward v. Walsh, 1 F.3d
26   873, 880 (9th Cir. 1993); Allen v. Toombs, 827 F.2d 563, 568–69 (9th Cir. 1987).
27           “To prevail on an Equal Protection claim brought under § 1983, Plaintiff must allege facts
28   plausibly showing that ‘“the defendants acted with an intent or purpose to discriminate against




                                                       6
               Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 7 of 11



 1   Plaintiff based upon membership in a protected class,’” (citing see Thornton v. City of St. Helens,
 2   425 F.3d 1158, 1166 (9th Cir. 2005) (quoting Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th
 3   Cir. 2001)), or that similarly situated individuals were intentionally treated differently without a
 4   rational relationship to a legitimate state purpose, Engquist v. Oregon Department of Agr., 553
 5   U.S. 591, 601-02, 128 S.Ct. 2146 (2008); Village of Willowbrook v. Olech, 528 U.S. 562, 564,
 6   120 S.Ct. 1073 (2000); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North
 7   Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
 8           Plaintiff has not alleged facts demonstrating that he was intentionally discrimina ted
 9   against on the basis of his membership in a protected class, or that he was intentionally treated
10   differently than other similarly situated inmates without a rational relationship to a legitima te
11   state purpose. Therefore, Plaintiff fails to state a claim for violation of his right to equal
12   protection.
13           D.     Retaliation – First Amendment Claim
14           “Prisoners have a First Amendment right to file grievances [and lawsuits] against prison
15   officials and to be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114
16   (9th Cir. 2012) (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). “Within the
17   prison context, a viable claim of First Amendment retaliation entails five basic elements: (1) An
18   assertion that a state actor took some adverse action against an inmate (2) because of (3) that
19   prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his First
20   Amendment rights, and (5) the action did not reasonably advance a legitimate correctional goal.”
21   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005). To state a cognizable retaliatio n
22   claim, Plaintiff must establish a nexus between the retaliatory act and the protected activity.
23   Grenning v. Klemme, 34 F.Supp.3d 1144, 1153 (E.D. Wash. 2014).
24           The court finds that Plaintiff has not alleged any injury - or chilling - resulting from
25   defendant Aragon’s reticence to allow Plaintiff to view the insulin bottles she drew insulin from.
26   The action taken by defendant Aragon – not allowing Plaintiff to see the insulin bottles - is not
27   the type of adverse action that gives rise to a cognizable claim for relief for retaliation. Cases in
28   this Circuit addressing First Amendment retaliation claims involve situations where the action




                                                      7
               Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 8 of 11



 1   taken by the defendant was clearly adverse to the plaintiff.    See Hines v. Gomez, 108 F.3d 265,
 2   267 (9th Cir. 1997) (guards found guilty of charging inmate with a false rules violation and
 3   finding him guilty in retaliation for inmate’s prior use of the grievance system); Pratt v. Rowland,
 4   65 F.3d 802, 806 (9th Cir. 1995) (inmate alleged that he was transferred to a different prison and
 5   double-celled in retaliation for exercising his First Amendment rights); Valandingham v.
 6   Bojorquez, 866 F.2d 1135, 1138 (9th Cir. 1989) (inmate alleged that officers labeled him a snitch
 7   for petitioning prison and government officials for redress and that, because of this labeling, the
 8   inmate was approached by other inmates and threatened with harm); Rizzo v. Dawson, 778 F.2d
 9   527, 530-32 (9th Cir. 1985) (inmate alleged that he was reassigned out of a vocational class and
10   transferred to a different prison because of his activities as a jailhouse lawyer).
11           To establish a prima facie case, Plaintiff must allege and show that defendant Aragon
12   acted to retaliate for his exercise of a protected activity, and that defendant Aragon’s actions did
13   not serve a legitimate penological purpose. Plaintiff has not done so. Plaintiff fails to demonstrate
14   a causal nexus between the alleged retaliation and any constitutionally protected activity showing
15   that the retaliatory act was done because of the protected activity. Accordingly, Plaintiff fails to
16   state a cognizable retaliation claim.
17           E.       State Law Claims
18           Plaintiff brings claims for negligence and fraud. These are state law claims. Violatio n
19   of state tort law, state regulations, rules and policies of the CDCR, or other state law is not
20   sufficient to state a claim for relief under § 1983. Section 1983 does not provide a cause of action
21   for violations of state law. See Galen v. Cnty. of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007).
22   To state a claim under § 1983, there must be a deprivation of federal constitutional or statutory
23   rights. See Paul v. Davis, 424 U.S. 693 (1976); also see Buckley v. City of Redding, 66 F.3d
24   188, 190 (9th Cir. 1995); Gonzaga University v. Doe, 536 U.S. 273, 279 (2002).
25           Although the court may exercise supplemental jurisdiction over state law claims, Plaintiff
26   must first have a cognizable claim for relief under federal law. See 28 U.S.C. § 1367. In this
27   instance, the Court fails to find any cognizable federal claims in the Complaint.         Therefore,
28   Plaintiff’s state claims fail.




                                                       8
                 Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 9 of 11



 1          Plaintiff is also advised that the Government Claims Act requires exhaustion of state law
 2   claims with California’s Victim Compensation and Government Claims Board, and Plaintiff is
 3   required to specifically allege compliance in his complaint. Shirk v. Vista Unified Sch. Dist., 42
 4   Cal.4th 201, 208-09 (Cal. 2007); State v. Superior Court of Kings Cnty. (Bodde), 32 Cal.4th
 5   1234, 1239 (Cal. 2004); Mabe v. San Bernardino Cnty. Dep’t of Pub. Soc. Servs., 237 F.3d 1101,
 6   1111 (9th Cir. 2001); Mangold v. California Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir.
 7   1995); ); Karim-Panahi v. Los Angeles Police Dept., 839 F.2d 621, 627 (9th Cir. 1988). Plaintiff
 8   has not done so.
 9          F.       Injunctive Relief
10          Besides monetary damages, Plaintiff requests injunctive relief.         Plaintiff requests that
11   medical staff at CCCF be retrained on how to administer medications, how to safeguard patients
12   who have received improper treatments, and apparently also requesting that nurse Aragon be
13   removed from her nursing duties.       The court cannot award this form of relief. Any award of
14   equitable relief is governed by the Prison Litigation Reform Act, which provides in relevant part:
15          Prospective relief in any civil action with respect to prison conditions shall extend
16          no further than necessary to correct the violation of the Federal right of a particula r
17          plaintiff or plaintiffs. The court shall not grant or approve any prospective relief
18          unless the court finds that such relief is narrowly drawn, extends no further than
19          necessary to correct the violation of the Federal right, and is the least intrus ive
20          means necessary to correct the violation of the Federal right.            18 U.S.C. §
21          3626(a)(1)(A).
22   V.     CONCLUSION AND ORDER
23          For the reasons set forth above, the court finds that Plaintiff fails to state any cognizab le
24   claims in the Complaint against any of the Defendants for violating his constitutional or other
25   federal rights. Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should
26   freely give leave to amend when justice so requires.” Plaintiff is granted leave to file a First
27   Amended Complaint within thirty days. Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987).
28          The amended complaint should be brief, Fed. R. Civ. P. 8(a), but must state what each




                                                       9
              Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 10 of 11



 1   named defendant did that led to the deprivation of Plaintiff’s constitutional or other federal rights,
 2   Iqbal, 556 U.S. at 678; Jones, 297 F.3d at 934. Plaintiff must set forth “sufficient factual matter
 3   . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at 555).
 4           Plaintiff is informed that the court cannot refer to a prior pleading in order to make
 5   Plaintiff’s amended complaint complete. Local Rule 220 requires that an amended complaint be
 6   complete in itself without reference to any prior pleading. This requirement exists because, as a
 7   general rule, an amended complaint supersedes the original complaint. See Ramirez v. County
 8   of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint supersedes the
 9   original, the latter being treated thereafter as non-existent.’” (internal citation omitted)). Once
10   Plaintiff files an amended complaint, the original pleading no longer serves any function in the
11   case. Therefore, in an amended complaint, as in an original complaint, each claim and the
12   involvement of each defendant must be sufficiently alleged. The amended complaint should be
13   clearly and boldly titled “First Amended Complaint,” refer to the appropriate case number, and
14   be an original signed under penalty of perjury.
15           Based on the foregoing, IT IS HEREBY ORDERED that:
16           1.      Plaintiff’s Complaint is DISMISSED for failure to state a claim, with leave to
17                   amend;
18           2.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;
19           3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file
20                   a First Amended Complaint curing the deficiencies in his claims identified in this
21                   order;
22           4.      Plaintiff shall caption the amended complaint “First Amended Complaint” and
23                   refer to the case number 1:19-cv-01688-GSA-PC; and
24           5.      Plaintiff’s failure to comply with this order shall result in a recommendation that
25                   this action be dismissed in its entirety for failure to state a claim.
26
     IT IS SO ORDERED.
27

28       Dated:     October 21, 2020                                /s/ Gary S. Austin



                                                       10
     Case 1:19-cv-01688-GSA Document 9 Filed 10/21/20 Page 11 of 11


                                   UNITED STATES MAGISTRATE JUDGE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                  11
